Citation Nr: 0921329	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for prostate cancer for 
accrued purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to 
January 1947, February 1951 to January 1955, and February 
1955 to October 1970.  He passed away on February 1, 2004.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In September 2005, the Appellant filed a notice of 
disagreement with the August 2005 denial of service 
connection for prostate cancer for accrued purposes.  No 
statement of the case (SOC) was ever issued on that claim.  
See Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran was service connected for benign prostate 
hypertrophy, which was diagnosed in service in September 
1969.  No biopsy was performed at that time.  He was 
diagnosed with metastatic prostate cancer in February 2003 
and died from the disorder in February 2004.  The Appellant's 
representative contends that the prostate cancer may have had 
its origins in service, and that the lack of a biopsy to rule 
out cancer makes this possible.  These considerations require 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  A medical opinion is needed to 
determine whether the prostate cancer diagnosed in 2003 is 
related to the benign prostate hypertrophy diagnosed in 1969.

In November 2002, the Veteran submitted an authorization for 
VA to obtain private medical records from Taylor Regional 
Hospital in Hawkinsville, Georgia.  These are not associated 
with the claims file.  They must be obtained.  Additional, 
the file contains reference to treatment at Robert 
Boissoneault Oncology Institute, from Dr, Timothy Brant, MD, 
West Coast Orthopedics, and from Citres (sic) Memorial 
Hospital.  

Additionally, the RO verified that the Veteran had no service 
in Vietnam, but did not verify whether the Veteran had 
service in Korea at any time between April 1968 to July 1969.  

The Appellant is entitled to an SOC which addresses her claim 
of entitlement to service connection for prostate cancer for 
accrued purposes, if that has not already been done.  
Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92.  The 
issue should be returned to the Board after issuance of the 
SOC only if the Appellant files a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's private 
medical records from Taylor Regional 
Hospital in Hawkinsville, Georgia, and 
from Robert Boissoneault Oncology 
Institute, from Dr, Timothy Brant, MD, 
West Coast Orthopedics, and from Citres 
(sic) Memorial Hospital.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.

2.  Determine whether the veteran 
served in Korea at any time between 
April 1968 to July 1969.

3.  When the above development is 
completed and any available evidence 
identified by the Appellant is 
obtained, the entire claims file must 
be made available to a VA examiner for 
an opinion.  Pertinent documents should 
be reviewed.  The examiner should 
provide a detailed answer to the 
following question:  Is it at least as 
likely as not that the prostate cancer 
diagnosed in 2003 is related to the 
benign prostate hypertrophy diagnosed 
in 1969?

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

4.  After completing the above action, 
the claim for service connection for the 
cause of the Veteran's death should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Appellant 
and her representative.  After the 
Appellant and her representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

5.  Afford the Appellant an opportunity 
to submit or identify any evidence 
pertinent to her claim for service 
connection for prostate cancer for 
accrued purposes.

6.  Issue a SOC as to the claim for 
service connection for prostate cancer 
for accrued purposes, if that has not 
already been done. Manlincon, supra.  
If the decision issued in the SOC 
remains adverse to the Appellant, the 
Appellant should be informed that she 
must file a timely and adequate 
substantive appeal if she wishes to 
appeal the claim to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  The Appellant must be 
informed of the time period allowed for 
perfecting a timely appeal, including 
information as to the specific date by 
which the appeal must be received by VA 
as well the information supplied in the 
form letter.

7.  Thereafter, the claim for a higher 
initial rating for service connection 
for prostate cancer for accrued 
purposes should be returned to the 
Board for further appellate 
consideration only if the Appellant 
submits a timely substantive appeal and 
all other procedural due process has 
been completed.  The Board intimates no 
opinion, either factual or legal, as to 
the ultimate conclusion warranted in 
this case.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

